Citation Nr: 0504816	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals, herniated nucleus pulposus at L4-5, L5-S1, with 
disc bulge at L3-4.

2.  Entitlement to an increased (compensable) evaluation from 
an original grant of service connection for residuals of a 
vertebral fracture at T-11.

3.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran has since relocated to 
Colorado, and original jurisdiction now rests in the RO in 
Denver.

Procedural history

The veteran served on active duty from January 1984 to 
January 1987.

In a November 2002 rating decision, the St. Petersburg RO, in 
pertinent part, denied the veteran's claim of entitlement to 
service connection for a lumbar spine disability.  The St. 
Petersburg RO also granted service connection for residuals 
of a vertebral fracture at T-11, and awarded a noncompensable 
(zero percent) disability evaluation therefor.  The veteran 
indicated disagreement with the decision; he also requested 
the award of a 10 percent disability rating for multiple 
noncompensable evaluations, pursuant to 38 C.F.R. § 3.324.  

Following issuance of a statement of the case by the Denver 
RO in September 2003, which included denial of his claim for 
compensation under 38 C.F.R. § 3.324, the veteran perfected 
his appeal of the denial of service connection for a lumbar 
spine disorder, and of a compensable evaluation for his 
service-connected thoracic spine fracture residuals, by his 
submittal of a substantive appeal (VA Form 9) in November 
2003.  He perfected his appeal of the denial of his claim of 
entitlement to compensation under 38 C.F.R. § 3.324 through 
his representative's submittal in July 2004 of a statement in 
lieu of a VA Form 646.

A personal hearing was held before the undersigned Veterans 
Law Judge at the Denver RO in September 2004.  The transcript 
of that hearing has been associated with the veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

After a review of the record, the Board is of the opinion 
that further development of the evidence is necessary.  In 
particular, the veteran has not been afforded an examination 
to ascertain the current severity of his T-11 fracture 
residuals, nor is there now of record a medical nexus opinion 
as to whether his current lumbar spine disability is related 
to an in-service motor vehicle accident which occurred in 
August 1986.  

A review of the veteran's service medical records show 
occasional complaints of low back impairment subsequent to 
August 1986, and at his personal hearing it was noted by his 
representative that the veteran has established service 
connection for several disabilities arising from his August 
1986 accident, to include not only the 
T-11 fracture residuals but also skull fracture residuals and 
residuals of fractures of posterior lateral ribs 9 through 
12.  The representative contends that it is not unreasonable 
to inquire as to whether an accident that resulted in such 
impairment to the ribs and thoracic spine could also have 
injured the lumbar spine.  

The Board agrees with the veteran's representative and 
believes, in light o f the documented August 1986 motor 
vehicle accident, that there arguably is evidence of a 
possible lumbar spine injury in service.  Accordingly, VA 
must obtain a medical nexus opinion.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) [VA must obtain a medical 
opinion as to whether there is a nexus between a current 
disability and service, where there is competent evidence of 
a current disability and evidence indicating an association 
between that disability and the claimant's active service].  


With regard to the claim of entitlement to a compensable 
evaluation for service-connected thoracic spine fracture 
residuals, it does not appear that these have been evaluated 
via VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) [duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].

With regard to the veteran's claim of entitlement to a 10 
percent disability rating based on multiple noncompensable 
disabilities pursuant to 38 C.F.R. § 3.324, the believes that 
review of this issue should be held in abeyance pending 
resolution of the other issues that are the subject of this 
appeal.  It is clear that if there were to be an outcome 
favorable to the veteran on the increased rating claim, this 
would render moot the claim under 38 C.F.R. § 3.324.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran should be accorded a VA 
examination in order to ascertain (1) the 
current severity of the service-connected 
T-11 fracture residuals, and 2) whether 
the current lumbar spine disability is 
related to or is otherwise the product of 
an in-service incident or injury, to 
include but not necessarily limited to 
the August 1986 motor vehicle accident.  
The veteran's claims folder is to be made 
available to the examiner.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.

2.  Following completion of the above 
development, VBA should readjudicate the 
veteran's claims.  If the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for appellate 
consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



